Citation Nr: 0410248	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to January 
1972.  

This appeal came before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).  The 
veteran filed a notice of disagreement with that rating decision 
in June 2000.  After receiving a statement of the case in July 
2000, the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in August 2000.  In July 2003, the 
Board remanded the claim to the RO for additional development.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
including PTSD, was denied in a March 1997 rating decision, which 
became final when the veteran did not timely file an appeal from 
the decision after receiving notification of the rating decision 
later in March 1997.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim for 
service connection for an acquired psychiatric disorder, including 
PTSD, has not been submitted since the March 1997 rating decision.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service connection 
for an acquired psychiatric disorder, including PTSD, is final.  
38 U.S.C.A. §§  7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a) (1996); currently 38 U.S.C.A. §§ 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a) (2003).  

2.  New and material evidence has not been submitted since the 
March 1997 rating decision, and the claim of entitlement to 
service connection for an acquired psychiatric disorder, including 
PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(20032).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

The decision by the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  

In the present case, a claim for service connection for an 
acquired psychiatric disorder, including PTSD, was received on 
December 31, 1998.  Thereafter, the February 2000 rating decision 
denied the claim.  Only after that rating action was promulgated 
did the AOJ, on April 27, 2001, provide notice to the veteran 
regarding what information and evidence was needed to substantiate 
his claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be obtained 
by VA, and the need for him to submit any evidence in his 
possession that pertained to the claim.  The Board notes, however, 
that the veteran was informed by VA in several requests for 
information (October 1995, February 1996, March 1999, May 1999, 
and June 1999) as to the evidence required to establish 
entitlement to the benefit sought.  Supplemental statements of the 
case issued in April 2003 and August 2003 also explained to the 
veteran what was need to establish service connection for an 
acquired psychiatric disorder, including PTSD.  Finally, a 
December 2003 VA letter informed the veteran as to what evidence 
was needed to reopen his previously denied and final claim for 
service connection for an acquired psychiatric disorder, including 
PTSD.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on April 27, 2001, was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and two supplemental statements of the case were 
provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the veteran.  

Regarding the duty to assist, the Board notes that evidence in the 
claims file reveals that VA made several attempts to obtain the 
veteran's private and VA medical records.  All pertinent private 
medical records have been obtained and associated with the claims 
file.  While the veteran reported that he had received psychiatric 
treatment at the Palo Alto VA Medical Center, July 1999 and August 
2003 replies from that facility to VA requests for records 
pertaining to the veteran indicated that there were no records 
showing treatment for him.  Additionally, the reports of VA 
psychiatric examinations performed between 1988 and 1996 have been 
associated with the claims file.  The veteran declined the 
opportunity to provide testimony regarding his claim at a hearing.  
Under these circumstances, it is apparent that no additional 
evidentiary development is warranted since the claims file 
contains the relevant medical evidence and comprehensive 
information regarding the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, including 
PTSD.  Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92.  

The veteran contends that he has presented new and material 
evidence with which to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder, including PTSD.  
He asserts that he has PTSD that is related to a stressful event 
to which he was exposed in service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  Additionally, where a veteran had active and 
continuous military service for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of that service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under laws 
administered by the Secretary of VA, there is an approximate 
balance of the positive and negative evidence regarding the merits 
of an issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107.  

A March 1997 rating decision denied service connection for an 
acquired psychiatric disorder, including PTSD.  The evidence 
considered at that time included the veteran's service medical 
records, which showed an impression of adolescent behavior 
disorder at his January 1969 enlistment examination, along with 
evidence that he had received private psychiatric treatment prior 
to enlisting in the military; an impression of adolescent 
adjustment reaction at a June 1969 psychiatric re-evaluation; and 
a notation in August 1969 that the veteran had stated he had been 
under a physician's care for a "nervous condition" for one to two 
years.  

Medical records from the mental health division of the Monterey 
County Department of Health, dated from 1983 to 1996, showed that 
the veteran had received psychiatric treatment since 1982.  An 
October 1985 notation indicated that he had been non-combat 
support behind the lines during his service in Vietnam.  An  
August 1983 record noted that he reported a 30 year history of 
depression.  

Chronic paranoid schizophrenia was diagnosed at VA psychiatric 
examinations performed in August 1988, February 1993, and January 
1994.  

Also of record in March 1997 were medical records from M. 
Phillipson, M.D., dated in 1995 and 1996, that showed psychiatric 
treatment for the veteran, and August 1995 and July 1996 
statements from Dr. Phillipson, the former statement indicating 
that she was treating the veteran for psychiatric illness that had 
elements that suggested PTSD, and the latter statement indicating 
that she had been providing psychiatric treatment to the veteran 
for the past six months and that his diagnoses were chronic 
paranoid schizophrenia and obsessive compulsive disorder.  

In an August 1996 medical statement, A. Moreno, M.D., indicated 
that the veteran had been receiving psychiatric treatment from the 
Monterey County Department of Health, and had a history of private 
psychiatric treatment back to 1975.  Dr. Moreno reported that the 
veteran's current diagnoses were paranoid delusional disorder and 
obsessive compulsive behavior.  

At a December 1996 VA psychiatric examination, the veteran denied 
exposure to combat in Vietnam or to any particularly stressful 
events in service.  The examiner stated that the evidence showed 
the veteran had experienced difficulty functioning since 1974, 
when he began seeing a psychiatrist after his girlfriend rejected 
him and he had begun to obsess over paperwork related to changing 
his first name back to what it had been prior to his entering 
service.  The diagnoses were chronic undifferentiated 
schizophrenia and obsessive compulsive disorder.  The examiner 
opined that the veteran did not exhibit symptoms of PTSD.  

The denial of service connection for an acquired psychiatric 
disorder, including PTSD, by the March 1997 rating decision was 
based on findings that the evidence did not show that the veteran 
had been diagnosed with PTSD, that a chronic acquired psychiatric 
disorder had not been manifested in service, and that his 
currently diagnosed schizophrenia had not been manifested to a 
compensable degree during the first year after his separation from 
service or been otherwise shown to be related to service.  

After the veteran was notified of the March 1997 rating decision 
(later in March 1997), he did not file an appeal of the decision 
within one year thereafter.  Therefore, the March 1997 rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302(a) (1996); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302(a) (2003).  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, was in the March 1997 rating decision, 
the Board must determine whether new and material evidence has 
been received subsequent to the March 1997 rating decision 
sufficient to reopen that claim.  

The medical evidence submitted since the March 1997 rating 
decision includes the following: (1) a July 1985 statement from G. 
W. Kellogg, M.D., to a church person, telling her that the 
veteran's psychiatric diagnosis was severe obsessive compulsive 
neurosis with depression, and mixed personality disorder with 
paranoid and borderline features; (2) a May 1999 statement from 
the veteran in which he described an August 1971 stressful event 
in service that involved finding himself alone for a period of 
twenty minutes at an abandoned checkpoint while delivering 
supplies and hearing a bullet pass close to him, all of which 
subsequently led to the development of sleep disturbance, 
depression, paranoia, and mental preoccupation with the incident; 
and (3) additional psychiatric treatment records from the mental 
health division of the Monterey County Department of Health, dated 
from 1998 to 2002.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative of 
all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans, 9 Vet. App. 
273.  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  The veteran's request to reopen his claim was 
filed prior to that date.  Therefore, the amended regulation does 
not apply.  

The Board finds that the medical records received since March 
1997, and the veteran's various statements since then, are new, in 
that they were not previously considered.  The clinical records 
showing current diagnosis of schizophrenia are new, but are not 
material in that they do not reflect that the veteran has PTSD or 
that his schizophrenia had its onset or was aggravated during 
active duty, or that a psychosis may be presumed to have been 
incurred during active duty.  Prior evidence already established 
the presence of schizophrenia, and likewise failed to show the 
presence of PTSD.  There remains an absence of competent evidence 
of a chronic acquired psychiatric disorder in service, or 
competent evidence relating the veteran's current schizophrenia to 
active duty.  [The Board notes that the adolescent adjustment 
disorder diagnosed in service is not considered an acquired 
psychiatric disorder by the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, revised in 1994, (DSM-IV).]  Accordingly, the 
additional evidence submitted is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  Therefore, the 
evidence cannot be considered new and material for the purpose of 
reopening the claim.  

While the veteran has offered his own arguments and testimony to 
the effect that he believes he has PTSD that is related to his 
military service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has an acquired 
psychiatric disorder, including PTSD, that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, the claim remains denied.  



	                        
____________________________________________
	MICHAEL E. KILICOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



